

	

		III

		109th CONGRESS

		1st Session

		S. RES. 72

		IN THE SENATE OF THE UNITED STATES

		

			March 4, 2005

			Mr. Lott submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Providing for members on the part of the Senate of the

		  Joint Committee on Printing and the Joint Committee of Congress on the

		  Library.

	

	

		That the following named Members be,

			 and they are hereby, elected members of the following joint committees of

			 Congress:

			Joint Committee on

			 Printing:Mr. Lott, Mr. Cochran, Mr. Chambliss, Mr. Inouye, and

			 Mr. Dayton.

			Joint Committee of Congress on

			 the Library:Mr. Stevens, Mr. Cochran, Mr. Lott, Mr. Dodd, and

			 Mr. Schumer.

			

